Citation Nr: 0630223	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1963 to July 
1971.  He died in February 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim seeking entitlement to 
service connection for the veteran's death.  The appellant 
filed a timely Notice of Disagreement and was sent a 
Statement of the Case by the RO.  The appellant then filed a 
timely VA Form 9 perfecting her appeal.

In December 2000, the appellant testified before a decision 
review officer seated at the RO.  She also requested a 
hearing before a member of the Board, but subsequently 
withdrew that request prior to any such hearing being held.

The Board remanded the case in November 2003 for further 
development.  The appeal has now been returned to the Board 
for further appellate consideration


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2000.  The death 
certificate lists the cause of death as lung cancer with 
metastases to liver and brain.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  The appellant claims the 
veteran developed lung cancer as a result of exposure to 
herbicides during service in Vietnam.  

The veteran died in February 2000.  His death certificate 
indicates that the cause of death was lung cancer with 
metastases to the liver and brain.  At the time of his death 
he was not service-connected for any disabilities, though had 
filed a claim for service connection for lung cancer.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2005).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board notes that 38 C.F.R. § 3.307 has been amended 
during the pendency of this appeal.  Formerly, for a 
presumption of respiratory cancers connected to herbicide 
exposure, the disease must become manifest within 30 years of 
exposure.  Currently, there is no 30 year requirement.  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Clearly, the 
version without the 30 year requirement is most favorable to 
the appellant and will apply in this case.  The appellant 
will not be barred from making a claim by failing to show  
manifestation of lung cancer within 30 years of exposure to 
herbicide.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

The Board notes that service personnel records (SPRs) for the 
veteran are not available for 1964 to 1965.  Every effort has 
been made to obtain these records, including contacting the 
Washington, Kansas and Oregon Adjutants General offices.  

The Board notes that the veteran's DD214 indicates that the 
veteran received the Vietnam Service Medal.  SPRs reveal 
overseas service in Thailand and Japan, but not in Vietnam.  
The VSM is representative of the veteran being in the general 
theater of operations during the Vietnam War, not necessarily 
in Vietnam.  The VSM awarded to the veteran was also awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the Court held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
Examples of contradictory evidence include evidence that the 
VSM was received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  

In this case, all of the veteran's time is accounted for 
while overseas except for a TDY that took place in Southeast 
Asia from August 5, 1964 to September 13, 1964.  Since the 
VSM was not awarded for service in Southeast Asia until 1965, 
it is not instructive as to the veteran's whereabouts in 
1964.  In this case, contradictory evidence is found. 

In this case, the Board finds that the record does not show 
that the veteran had service in Vietnam.  The Board finds 
that the record, as a whole, provides evidence against such a 
finding, indicating that the veteran was in other countries 
during his service or at a location that reasonably precluded 
exposure to Agent Orange.  

Since there is no record of service in Vietnam, there is no 
presumption of exposure to herbicides.  The appellant has not 
otherwise established the veteran's exposure to herbicides at 
any other point during his military service.  Without a 
presumption of exposure to herbicides, there is no basis for 
granting service connection for the cause of death.

The Board has considered this issue on a direct basis.  
However, the Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board finds that service and post-service medical records 
provide evidence against this claim on a direct basis, 
indicating a condition that began many years after service 
with no connection to service.  The post-service medical 
record provides particularly strong evidence against this 
claim, indicating a condition without connection to service.           

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by a letter dated May 2004, as well as 
information provided in the November 2002 rating decision, 
the September 2000 statement of the case, and the March 2006 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible to provide.  In 
addition, the supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Although the 
appellant was not informed by the RO to provide all relevant 
evidence in her possession prior to the June 2000 rating 
decision in accordance with Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the Board emphasizes that the 
appellant has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward her.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board again 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board notes that no medical opinion has been obtained.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have this disability during service 
and does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an opinion as to the etiology of the veteran's death 
would in essence place the physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's death and the veteran's military service would 
necessarily be based solely on the uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
a medical opinion under the circumstances here presented 
would be a useless act.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002). 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


.


 Department of Veterans Affairs


